UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1697



EUGENE MAXIMILIEN NDJIKI NYA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-611-066)


Submitted:   January 30, 2004          Decided:     February 24, 2004


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul S. Haar, Pauline M. Schwartz, LAW OFFICES OF PAUL S. HAAR,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, Emily Anne Radford, Assistant Director, Thomas K.
Ragland, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Eugene Maximilien Ndjiki Nya, a native and citizen of

Cameroon, petitions for review of a final order of the Board of

Immigration       Appeals    (Board)    affirming      the    decision   of    the

immigration judge.          The Board concluded that Ndjiki Nya did not

bear   his    burden    of    establishing      the    timely   filing   of    his

application for asylum.        See 8 U.S.C. § 1158(a)(2)(B), (D) (2000);

8 C.F.R. § 1208.4(a)(2), (a)(4) (2003).               We conclude that we lack

jurisdiction to review this claim pursuant to § 1158(a)(3).

             We   can   review   denial    of    Ndjiki      Nya’s   request   for

withholding of removal, which is not subject to the one-year time

limit on asylum claims.        See 8 C.F.R. § 1208.4(a).         “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality, membership in a particular social group, or political

opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)).               The Board denied

withholding because Ndjiki Nya’s evidence was not credible.                   Based

on our review of the record and the decision of the immigration

judge, we find that the Board did not err in finding that Ndjiki

Nya failed to show a “clear probability of persecution” if he were

returned to Cameroon.

             Ndjiki Nya challenges the Board’s denial of his motion to

remand. We review the denial of a motion to remand for abuse of


                                       - 2 -
discretion.   Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003).                 The

Board abuses its discretion when it “fails to offer a reasoned

explanation for its decision, distorts or disregards important

aspects of the alien’s claim.”            Id. (internal quotation omitted).

We have reviewed the record and the Board’s order and conclude that

it did not abuse its discretion in this case.

           Finally, Ndjiki Nya contends that the immigration judge

denied him due process by usurping the role of prosecutor by

questioning Ndjiki Nya and his witness.              In order to succeed on a

procedural due process claim, an alien must make a showing of

prejudice.    See Rusu, 296 F.3d at 324; Farrokhi v. INS, 900 F.2d

697, 703 n.7 (4th Cir. 1990).        A reviewing court can find prejudice

only “when the rights of [an] alien have been transgressed in such

a way as is likely to impact the results of the proceeding.”                 Rusu,

296 F.3d at 320-21 (internal quotations omitted). Ndjiki Nya fails

to   establish   that   his    rights      have    been   transgressed.       The

immigration judge is charged by statute to “administer oaths,

receive evidence, and interrogate, examine, and cross-examine the

alien and any witnesses.”           8 U.S.C. § 1229a(b)(1) (2000).             We

conclude that the immigration judge did not exceed his statutory

authority in doing so in this case.

           Accordingly,       we   deny    the    petition   for   review.     We

dispense with oral argument because the facts and legal contentions




                                     - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                 PETITION DENIED




                              - 4 -